Exhibit 99.1 Santeon Files 2orm 10-K and Announces Record Financial Results ● Full Year Revenue of $4.3 million increased 90% over prior year ● Full Year Gross Profitof $2.0 million increased 126% over prior year ● Gross Profit margin improved from 40% in 2011 to 47% in 2012 ● 2012 Net Income of$186K vs. Net Loss of $475K in the prior year ● 2012 Earnings Per Share of $0.16 vs. ($0.41) in the prior year ● Nearly $360K of Net Cash Generated from Operating Activities for the Full Year 2012 ● Significantly Stronger Financial Position at year end RESTON, VA -­ Santeon Group Inc. (OTC: SANT, “Santeon” or “the Company”) announced today that it filed its full year 2012 financial results on SEC Form 10-K and reported record financial results for the year ending December 31, 2012. “We are very proud of our achievements and growth and the fact that we have made significant strides to grow the business organically without the need to raise either debt or equity capital. The full year 2012 results are a strong indication of this commitment to our customers, our shareholders and our employees,” commented Dr. Ashraf Rofail, Chairman and Chief Executive Officer of Santeon Group Inc. “As we kick-off 2013, our plan is to continue growing at the same revenue trajectory, stay profitable and expand our business offerings into new markets. I strongly believe that the best for Santeon is yet to come in 2013” concluded Dr. Rofail. Full Year 2012 Financial and Operational Achievements: · Achieved year-over-year revenue growth of 90% for the year ended December 31, 2012 vs. 2011; · Grew revenue sequentially for the last six quarters; · Reached Net Income profitability in each of the last three consecutive quarters and for the full year 2012; · Produced significant net cash flows from operating activities in each of the last two quarters for the year ended December 31, 2012, achieving cash flow independence and providing the Company with operating flexibility; · Improved the Company’s working capital position by nearly $365K over the year ended December 31, 2011; · Improved Net Equity position at December 31, 2012 to nearly positive vs. negative balance of $173K at December 31, 2011; · Grew Agile revenue by nearly $1.1 million over 2011 due to the acquisition of two major customers in 2012 and significantly higher revenue from three other existing Agile customers; · Augmented consulting practice to include ten top-tier Agile coaches to serve both the commercial and government markets; · Significantly expanded the number of partnership agreements with major human resources software providers positioning the electronic Benefits Network (“eBN”) business for substantial future growth; · Launched in December 2012 a significantly improved rich media video platform, branded “ubroadcast.com”, with enhanced features and functionality; · Achieved full compliance with SEC filing requirements in October 2012 to provide our shareholders and investors with current information regarding the Company’s financial and operating performance; · Approved a stock repurchase program of up to $500K over the next twelve months; and · Effected a one for four hundred (1:400) reverse stock split reducing the number of shares outstanding from approximately four hundred seventy-six million to approximately one million two hundred thousand to enhance and stabilize the share price as well as attract the attention of larger potential shareholders. Financial Highlights: “The past year was in many ways a break-out year for Santeon and we are especially proud of the Company’s financial and operating achievements. The Company is on more solid financial footing than in previous periods and we continue to make strides toward enhancing and securing the financial profile,” said Mark Guirgis, Executive Vice President and Chief Financial Officer. “The Company has steadily grown the top line over the last six quarters and, including the fourth quarter 2012, has shown three consecutive quarters of Net Income. The full year 2012 showed Revenues of $4.3 million and Net Income of $185,815, or $0.16 per share; two first-time highs for Santeon. We are very pleased with the 2012 financial performance and believe the revenue run-rate exiting 2012 provides a stable platform for further growth,” continued Mr. Guirgis. SANTEON GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS Fourth Quarter Third Quarter Fourth Quarter Full Year Full Year Revenues $ Cost of revenues Gross Profit Total operating expenses Income (loss) from operations ) Other income & expenses ) ) ) Gain (loss) from foreign currency transactions ) ) Income (loss) before tax ) ) Income tax (benefit) expense - Net income (loss) $ $ $ ) $ $ ) Net income (loss) per common share, basic and diluted $ $ $ ) $ $ ) Weighted average number of common shares outstanding, basic and diluted “During 2012, we made significant improvements in the Company’s working capital profile (Current Assets less Current Liabilities), improving it nearly $365,000, through higher cash balances and increased accounts receivable (as a result of revenue growth), by paying down accounts payable, other accrued liabilities and expenses and by retiring, reducing or restructuring notes payable. The reduction in current liabilities and notes payable was effected with internally-generated cash. Accounts receivable increased more than $200,000 from 2011 to 2012 due to the $2.0 million growth in revenue, less collections during the year. Accounts payable and accrued expenses grew in proportion to revenue, but overall Current Liabilities remained flat year from December 31, 2011 to December 31, 2012, thus improving the working capital deficit quite substantially. In the first quarter 2012, we restructured a note payable converting it to an amortizing note with monthly payments of $6,015, a 36-month term and realizing a gain on the forgiveness of debt of $56,540.In addition during the year, we repaid two outstanding notes payables amounting to $97,033. In late 2012, the Company’s board and a majority of the Company’s shareholders approved three measures: 1. A one-for-four hundred (1:400) reverse stock split reducing the number of shares outstanding from approximately 476 million to 1.2 million; 2. Amendment to the Company’s Certificate of Incorporation to reduce the number of authorized shares from 700 million to 50 million; and 3. Approval of an employee incentive stock option plan for issuance of up to 150,000 shares. SANTEON GROUP INC. CONSOLIDATED BALANCE SHEETS As of 12/31/2012 12/31/2011 ASSETS Current assets: Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment, net Software assets, net Total non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - related party - Notes payable Total current liabilities Long term liabilities: Notes payable - Total long term liabilities - Stockholders' deficit: Preferred stock, par value $0.001, 50,000,000 shares authorized: 0 shares issued and outstanding as of December 31, 2012 and 2011, respectively - - Common stock, par value $0.001, 50,000,000 shares authorized; 1,201,137 and 679,050 shares issued as of December 31, 2012 and 2011, respectively and 1,184,899 and 679,050 shares outstanding as of December 31, 2012 and 2011, respectively Common stock to be issued Additional paid in capital Treasury Stock, at cost, 16,238 shares as of December 31, 2012, 15,178 shares as of September 30, 2012 and 0 shares as of December 31, 2011 ) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ During the full year ended December 31, 2012, Santeon generated nearly $360,000 in net cash from operating activities, another record! Most of the cash generation occurred in the second half 2012 through strong cash collections and aggressive fiscal discipline, although every quarter on a stand-alone basis was cash flow positive. Despite almost $150,000 in repayments of notes payable and $20,000 of treasury stock repurchases, the Company grew its cash balance from $16,960 as of December 31, 2011 to $183, 785 as of December 31, 2012. SANTEON GROUP INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Other income ) - Gain on forgiveness of debt ) ) Common stock issued for stock-based compensation Common stock to be issued for interest expense - Bad debt expenses - Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of acquired software ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - Purchases of treasury stock ) - Proceeds from issuance of notes payable - related party - Repayment of notes payable-related party ) ) Repayment of notes payable ) ) Net cash (used in) provided by financing activities ) Net increase (decrease) in cash ) Cash, beginning of the year Cash, end of the year $ $ Supplemental disclosures of cash flow information: Income tax paid $
